—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered October 31, 2000, which, to the extent appealed from, denied defendant Dormitory Authority’s motion *344to strike and granted plaintiffs cross motion to file a late notice of claim, unanimously affirmed, without costs.
Where, as here, the delay is relatively short, and the public entity opposing late notice makes no showing of resultant prejudice, the grant of leave to file a late notice of claim constitutes a proper exercise of discretion pursuant to General Municipal Law § 50-e (see, Matter of Thornhill v New York City Hous. Auth., 232 AD2d 317; Matter of Rivas v New York City Hous. Auth., 188 AD2d 390). Defendant-appellant’s claim that the motion court was without jurisdiction to entertain plaintiffs cross motion is plainly without merit (see, General Municipal Law § 50-e [7]). Concur — Nardelli, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.